DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of Orlov et al. (Pub. No. US 20190294874).

Regarding claims 1, 8, and 15 Kullayamma teaches obtaining an image (section Proposed Method in page 367 "Our input, rotated image, is given to the first convolution layer, this operation extracts low-level features from the rotated image V and represents each convolution output as a high-dimensional vector."); identifying a rotation angle for the image by processing the image with a first neural network (abstract "We propose a deep learning approach for Rotated Image Classification. In our method, a convolutional neural network (CNN) learns the orientation of image by forming an end-to-end learning approach between image and it's orientation", section Proposed Method in page 368 "Once the network learns the rotation angles and then it can predict rotation angle of any given unknown data so that we can rotate it back with the negative of predicted angle, then we will get the data to classify with approximately having rotation angle like 0 degrees which makes the classifier network job easily."); rotating the image by the identified rotation angle to generate a rotated image (section Proposed Method in page 368 "Once the network learns the rotation angles and then it can predict rotation angle of any given unknown data so that we can rotate it back with the negative of predicted angle, then we will get the data to classify with approximately having rotation angle like 0 degrees which makes the classifier network job easily"); and classifying the image with a second neural network (section Proposed Method in page 367 "For character recognition, a network with a couple of fully connected layers and convolutional layers and a max pool layer are chosen as the baseline network." and "Once the network learns the rotation angles and then it can predict rotation angle of any given unknown data so that we can rotate it back with the negative of predicted angle, then we will get the data to classify with approximately having rotation angle like 0 degrees which makes the classifier network job easily", section Conclusion "An efficient approach to classify characters of any orientation and scale, without demanding any rotated or scaled samples in training, is proposed in this paper.";  It is implicit that if the input image is already at 0°, rotation of the input image is not performed); and outputting an indication of an outcome of the classification (implicit from section Conclusion "An efficient approach to classify characters of any orientation and scale, without demanding any rotated or scaled samples in training, is proposed in this paper."), wherein the first neural network is trained, at least in part, based on a categorical distance between training data and an output that is produced by the first neural network (section Proposed Method "If we are doing classification, we will typically use a categorical cross entropy as the loss function").
However, Kullayamma does not explicitly teach the categorical distance being based on a distance between an index of a largest element in an output vector that is generated by the first neural network for a training image and an index corresponding to a label that is associated with the training image
Orlov teaches the categorical distance being based on a distance (degree of association) between an index of a largest element in an output vector that is generated by the first neural network for a training image and an index corresponding to a label that is associated with the training g image (input image) [Para. 30, 36, and 20. Since the claim does not state having multiple elements, having just one element could be considered the “largest” or “smallest” of itself].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma to teach the claimed limitation in order to improve the accuracy of document classification, as taught by Orlov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2, 9, and 16 Kullayamma teaches wherein the first neural network includes a convolutional neural network [Abstract and introduction].

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of Orlov et al. (Pub. No. US 20190294874) further in view of Cloutier et al. (Pub No. US 20070165916).
Regarding claims 3, 10 and 17, Kullayamma in view of Orlov doesn’t explicitly teach the image includes at least one of noise due to shadowing or noise due to delayed return.  
However, Cloutier teaches the image includes at least one of noise (poor quality) due to shadowing [Para. 8].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma in view of Orlov to have an image with noise due to shadowing as taught by Cloutier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of Orlov et al. (Pub. No. US 20190294874) further in view of YASUTOMI et al. (Pub. No. US 20210012193).
Regarding claims 5, 12 and 19, Kullayamma in view of Orlov doesn’t explicitly teach wherein the first neural network is trained based on a sum of a categorical cross-entropy term that is associated with the output of the first neural network and the categorical distance. 
However, YASUTOMI teaches the first neural network is trained based on a sum of a categorical cross-entropy term that is associated with the output of the first neural network and the categorical/inter-distribution distance [Para. 50 and 75].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma in view of Orlov to train neural network based on sum of cross-entropy and categorical distance as taught by Cloutier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of Orlov et al. (Pub. No. US 20190294874) further in view of Hershkowitz (Pub. No. US 20190310360).
Regarding claims 6, 13 and 20, Kullayamma in view of Orlov doesn’t explicitly teach the claim limitation. 
However, Hershkowitz teaches wherein the image includes a range doppler image of a moving target [Abstract, Para. 5 and 9].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma in view of Orlov to teach the claim limitation as taught by Hershkowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of Orlov et al. (Pub. No. US 20190294874) further in view of Schmid et al. (Patent No. 5,497,158).
Regarding claims 7 and 14, Kullayamma in view of Orlov doesn’t explicitly teach the claim limitation.
Schmid teaches wherein the image includes an Inverse Synthetic-Aperture Radar (ISAR) image [Abstract and brief summary).
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma in view of Orlov to teach the claim limitation as taught by Schmid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666